Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  157799                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 157799
                                                                    COA: 334255
                                                                    Wayne CC: 15-010037-FC
  CHRISTOPHER DURAN HEAD,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 27, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The denial is
  without prejudice to the defendant’s right to file a motion for relief from judgment
  pursuant to MCR Subchapter 6.500 that may include his claim that the prosecution failed
  to give timely notice that the defendant would be subject to a 25-year mandatory
  minimum under MCL 769.12(1)(a). See MCL 769.13(1); People v Hornsby, 251 Mich
  App 462, 472 (2002); People v Ellis, 224 Mich. App. 752, 755 (1997).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 7, 2018
           t1204
                                                                               Clerk